Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 10
TO SECOND MASTER REPURCHASE AGREEMENT

Amendment No. 10, dated as of June 4, 2007 (this “Amendment”), among CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (the “Buyer”), FIELDSTONE MORTGAGE
COMPANY (a “Seller”) and FIELDSTONE INVESTMENT CORPORATION (a “Seller” and,
together with Fieldstone Mortgage Company, the “Sellers”).

RECITALS

The Buyer and the Sellers are parties to that certain Second Amended and
Restated Master Repurchase Agreement, dated as of March 31, 2005, as amended by
that certain Amendment No. 1, dated as of October 21, 2005, Amendment No. 2,
dated as of February 22, 2006, Amendment No. 3, dated as of April 27, 2006,
Amendment No. 4, dated as of November 30, 2006, Amendment No. 5, dated as of
December 20, 2006, Amendment No. 6, dated as of December 29, 2006, Amendment
No. 7, dated as of January 31, 2007, Amendment No. 8, dated as of March 30, 2007
and Amendment No. 9, dated as of April 23, 2007 (as the same may have been
amended and supplemented from time to time, the “Existing Repurchase Agreement”
and as amended by this Amendment, the “Repurchase Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Existing Repurchase Agreement.

The Buyer and the Sellers have agreed, subject to the terms and conditions of
this Amendment, that the Existing Repurchase Agreement be amended to reflect
certain agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, the Buyer and the Sellers hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, that the Existing
Repurchase Agreement is hereby amended as follows:

SECTION 1. Adjusted Tangible Net Worth Period. For purposes of this Amendment,
this Section 1 will be effective only for the period from and including May 1,
2007 through and including June 30, 2007 (the “Adjusted Tangible Net Worth
Period”). Section 14(a) of the Existing Repurchase Agreement is hereby amended
by deleting it in its entirety and replacing it with the following language,
which amendment shall be effective solely during the Adjusted Tangible Net Worth
Period:

“(a) Reserved.”

SECTION 2. Leverage Waiver Period. For purposes of this Amendment, this Section
2 will be effective only for the period from and including April 1, 2007 through
and including June 30, 2007 (the “Leverage Waiver Period,” and together with the
Adjusted Tangible Net Worth Period, the “Waiver Periods”). Section 14 of the
Existing Repurchase Agreement is hereby amended by deleting subsections (a) and
(b) in their entirety and replacing them with the following language, which
amendment shall be effective solely during the Leverage Period:

“(a) Reserved.”

“(b) Reserved.”

SECTION 3. Conditions Precedent. This Amendment shall become effective on
(i) with respect to Section 1, May 1, 2007 and (ii) with respect to Section 2,
April 1, 2007 (the “Amendment Effective Dates”), subject to the satisfaction of
the following conditions precedent:

3.1 Delivered Documents. On the Amendment Effective Date, the Buyer shall have
received the following documents, each of which shall be satisfactory to the
Buyer in form and substance:

(a) this Amendment, executed and delivered by a duly authorized officer of the
Buyer and Sellers;

(b) such other documents as the Buyer or counsel to the Buyer may reasonably
request.

SECTION 4. Representations and Warranties. Each of the Sellers hereby represents
and warrants to the Buyer that they are in compliance with all the terms and
provisions set forth in the Repurchase Agreement on their part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirm and reaffirm the representations and warranties contained in
Section 13 of the Existing Repurchase Agreement.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Repurchase Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms. The amendments set forth in
Section 1 and Section 2 of this Amendment shall expire upon the expiration of
the applicable Waiver Period at which time the terms of the Existing Repurchase
Agreement shall revert to that set forth in the Existing Repurchase Agreement
and be applied on a prospective basis thereafter. Other than as expressly set
forth herein, the execution of this Amendment by the Buyer shall not operate as
a waiver of any of its rights, powers or privileges under the Repurchase
Agreement or any other Program Agreement, including without limitation, any
rights, powers or privileges relating to other existing or future breaches of,
or Defaults or Events of Default under, the Repurchase Agreement or any other
Program Agreement (whether the same or of a similar nature as the breaches
identified herein or otherwise) except as expressly set forth herein.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

Buyer: CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer

By: /s/ Bruce S. Kaiserman
Name: Bruce S. Kaiserman
Title: Vice President


Seller: FIELDSTONE MORTGAGE COMPANY, as Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


Seller: FIELDSTONE INVESTMENT CORPORATION, as Seller

By: /s/ Mark C. Krebs
Name: Mark C. Krebs
Title: Sr. Vice President & Treasurer


2